JOURNAL ENTRY
ROGERS, District Judge.
NOW, on this 16th day of September, 1988, comes on for hearing the joint motion of the parties that this action be dismissed and the previous findings of this Court, Journal Entries, Orders and verdict entered in this action be set aside and that this action be dismissed with prejudice. The plaintiff appears by her attorney Fred W. Phelps, Jr. and the defendant appears by its attorney Grant M. Glenn.
Upon statements of counsel, and for good cause shown, it is by this Court found that the parties have reached a settlement agreement.
Upon agreement of the parties and for good cause shown it is hereby found that the jury’s verdict of November 29, 1984, this Court’s Memorandum and Order of July 30, 1985, the judgment of July 30, 1985, the Memorandum and Order of March 20, 1986, the Order of April 2, 1986 and all other orders and findings of the Court in this action are hereby and forever set aside and treated as a nullity.
FURTHER, that this action is dismissed with prejudice with each party bearing her or its own costs.
IT IS SO ORDERED.